Opinion by
Henderson, J.,
The defendants in this case were charged with the larceny of a bull, the property of J. C. Andrews. They are the same defendants who were tried and convicted in the Court of Quarter Sessions of Centre County on two other indictments for the larceny of cattle, in which cases appeals were brought into this court. The material questions raised on this appeal are considered and disposed of adversely to the defendants in opinions this day handed down on the appeals in the cases referred to at Numbers 105 and 106 October Term, 1919. The judgment of the court of quarter sessions is therefore affirmed, and it is ordered that the defendants surrender themselves to the court below to the end that the sentence be carried into effect to the extent to which it has not already been served.